DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-4, 6, 7, 10, 22, and 25-36 are allowed.
The following is an examiner’s statement of reasons for allowance: the applicant has amended claim 1 to include the previously indicated allowable subject matter of claim 9 and intervening claims 5 and 8.  The reasons for the allowability of this subject matter were discussed in the previous Office action.  In the examiner’s opinion, it would not be obvious to implement an integrated circuit device which comprises a transistor with a first source or drain (S/D) region and a second S/D region, a capacitor with a first capacitor electrode and a second capacitor electrode, a contact to the first capacitor electrode, a first conductive via structure and a second conductive via structure such that the first conductive via structure is in conductive contact with the first S/D region, the second conductive via structure is in conductive contact with the second S/D region, and the second conductive via structure includes a first portion and a second portion, such that a portion of the second S/D region is between the first portion and the capacitor, and the second portion extends along a side of the second S/D region and is in conductive contact with the second capacitor electrode as described by the applicant in claim 26.  In the examiner’s opinion, it would also not be obvious to implement a method of fabricating an integrated circuit device which comprises providing a transistor with a first source or drain (S/D) region and a second S/D region, providing a capacitor with a first capacitor electrode and a second capacitor electrode, providing a contact to the first capacitor electrode, providing a first conductive via structure; .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN QUINTO whose telephone number is (571)272-1920. The examiner can normally be reached Monday-Friday, 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 

/ANTHONY HO/Primary Examiner, Art Unit 2817                                                                                                                                                                                                        



/KEVIN QUINTO/Examiner, Art Unit 2817